PER CURIAM:
Appellants’ contention that the failure of the Government to republish schedules of controlled substances under 21 U.S.C. § 812(a) resulted in a failure of proof that heroin is a controlled substance was decided adversely to them in the recent Ninth Circuit decisions of United States v. Eddy, 549 F.2d 108 (9 Cir. 1976) and United States v. Monroe, 552 F.2d 860 (9 Cir. 1977). We adopt their reasoning here. The post-trial motion for a new trial or judgment of acquittal was xproperly denied.
The judgments of conviction are affirmed.1

. Appellant’s other contentions do not involve any principles of law not heretofore decided by this court and have been disposed of by order without publication.